DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 March 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 15-23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu et al. (U.S. 8,872,349).
Regarding Claim 1, Chiu et al. discloses a semiconductor package comprising: 
a die (die 102, Figure 1); 
a glass core coupled with the die (glass core 314, Figure 3); and 

Regarding Claim 3, Chiu et al. further discloses an organic dielectric positioned within the cavity and at least partially encapsulating the interconnect structure (organic dielectric 104, glass core 106/108/314, Figures 1 and 3).  
Regarding Claim 4, Chiu et al. further discloses that wherein the first pad is communicatively coupled with the die by a via in the organic dielectric (via 320, first pad 318, second pad 318, die 102, Figures 1 and 3).  
Regarding Claim 5, Chiu et al. further discloses that the interconnect structure further includes a via that communicatively couples the first pad and the second pad (first pad 324/326/322 or 318, second pad 318 or 328, via 320 or 316, Figure 3) .  
Regarding Claim 6, Chiu et al. further discloses that the glass core includes a copper-plated through-glass via (TGV) (TGV 316, Figure 3, Column 4, Lines 44-48 and Column 5, Lines 3-15).  
Regarding Claim 7, Chiu et al. further discloses that the TGV is communicatively coupled with the die by a first via or a first solder bump at a first side of the TGV, and the TGV is further coupled with a second via or a second solder bump at a second side of the TGV opposite the first side (TGV 316, first via 320, second bump 330 or second via adjacent 336, Figure 3).  
Regarding Claim 15, Chiu et al. discloses a substrate for coupling with a die, wherein the substrate includes: 
a glass dielectric layer (glass dielectric layer 104/106/106, Figure 1); and 
an active interconnect that includes a first pad at a first side of the active interconnect and a second pad at a second side of the active interconnect opposite the first side, wherein the active interconnect is adjacent to the glass dielectric layer in a direction parallel to the first side of the active interconnect (active interconnect 316 and/or 326/324/320/318/330/328, first pad 326/324/322, second pad 112/adjacent to 336 or 318, Figures 1 and 3).  
Regarding Claim 16, Chiu et al. further discloses that the active interconnect is positioned within a cavity of the glass dielectric layer (active interconnect 316 or interconnect through 104, Figure 3).  
Regarding Claim 17, Chiu et al. further discloses that the first side of the active interconnect includes pads at a different pitch than a pitch of pads of the second side of the active interconnect (pads 318, pads 322/326/324, Figure 3).  
Regarding Claim 18, Chiu et al. further discloses an organic dielectric that at least partially encapsulates the active interconnect (organic dielectric 104, Figure 3).  
Regarding Claim 19, Chiu et al. discloses a computing device comprising: ATTORNEY DOCKET NUMBERPATENT APPLICATION 
AB0758-USa die (die 102, Figure 1); 
a board (Column 3, Lines 39-43); and 
an interconnect positioned between and communicatively coupling the die and the board, wherein the interconnect includes (interconnect 104, Figures 1 and 3): 

an active interconnect that includes a first pad on a first side of the active interconnect and a second pad on a second side of the active interconnect opposite the first side (first pad 326 or 324 or 322, or 318 or 328, second pad 326 or 324 or 322, or 318 or 328, Figure 3).
Regarding Claim 20, Chiu et al. further discloses that the first pad is communicatively coupled with the die by a plated via (via 316 or 320 or adjacent to 334, Figure 3).  
Regarding Claim 21, Chiu et al. further discloses that the second pad is communicatively coupled with the board by a plated via (via 316 or 320 or adjacent to 334, Figure 3).  
Regarding Claim 22, Chiu et al. further discloses that the second pad is communicatively coupled with the board by a solder bump (solder bump 112 or 330, Figures 1 and 3).  
Regarding Claim 23, Chiu et al. further discloses that the crystalline dielectric includes glass (Column 4, Lines 36-38).  
Regarding Claim 25, Chiu et al. further discloses that the crystalline dielectric includes a through- glass via (TGV) that communicatively couples the die and the board (TGV 316, Figure 3)

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Chiu et al. (U.S. 8,872,349) as applied to claim 1 above, further in view of Sawadaishi  (U.S. 2021/0118698).
Regarding Claim 2, Chiu et al. discloses the device in claim 1 as discussed above but does not explicitly disclose that the interconnect structure has a height of between 100 micrometers and 200 micrometers measured in a direction perpendicular to a face of the die to which the glass core is coupled.  Sawadaishi discloses a similar device wherein an interconnect structure in a glass core has a height of between 100 micrometers and 200 micrometers measured in a direction perpendicular to a face of the glass core (Sawadaishi, interconnect 40, substrate 10, Figures 1f-1h, Paragraphs 14 and 43). Furthermore it is known in the art to form TSVs/TGVs through substrates smaller than 200µm in order to increase device density.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the interconnect structure to have a height of between 100 micrometers and 200 micrometers measured in a direction perpendicular to a face of the die to which the glass core is couples in Chiu et al. in view of Sawadaishi in order to allow stable and easy production of glass core substrates (Sawadaishi, Paragraphs 16, 17, and 82) and increase device density.
	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over  Chiu et al. (U.S. 8,872,349) as applied to claim 19 above.
Regarding Claim 24, Chiu et al. discloses the device in claim 19 as discussed above, and further discloses that the crystalline dielectric includes a low-temperature co-fired ceramic (Column 4, Lines 49-52). However, they do not explicitly disclose that the crystalline dielectric includes fused quartz.  It is known in the art that fused quartz is a suitable LTCC substrate material. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to include fused quartz in the crystalline dielectric in order to form the substrate from a suitable LTCC material (Column 4, lines 49-52).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        


/MARK W TORNOW/Primary Examiner, Art Unit 2891